Citation Nr: 0729255	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for headaches, 
including as secondary to service-connected tinnitus. 

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss. 

4.  Entitlement to a rating in excess of 10 percent for 
anxiety neurosis associated with hearing loss. 

5.  Entitlement to a rating in excess of 10 percent for tinea 
pedis with bacterial infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to February 1966.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for prostate cancer and service connection for 
headaches; granted service connection for tinnitus and 
assigned a 10 percent evaluation; continued the 10 percent 
ratings assigned for anxiety neurosis and tinea pedis with 
secondary bacterial infection, respectively; and continued 
the 40 percent rating assigned for bilateral hearing loss.  
The veteran specifically limited his appeal to the issues 
stated on the previous page.  On his June 2005 Form 9, the 
veteran requested a hearing before a member of the Board.  In 
July 2005 correspondence, he indicated that he preferred a 
Decision Review Officer (DRO) hearing.  In October 2005, the 
veteran failed to show for his DRO hearing.  

The issue of entitlement to a rating in excess of 10 percent 
for anxiety neurosis associated with hearing loss is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer was not manifested in service or within 
the first year of service and there is no competent evidence 
that relates any current prostate cancer to the veteran's 
service or to any event therein.

2.  The veteran's headaches are not shown to be related to 
service or to be secondary to service-connected tinnitus.

3.  The veteran was not shown to have had worse than level V 
hearing acuity in the right ear and worse than a hearing 
acuity of VI in the left ear.

4.  The veteran's tinea pedis with bacterial infection did 
not affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, and did not require systemic 
therapy with corticosteroids or other immunosuppressive 
drugs.


CONCLUSION OF LAW

1.  Service connection for prostate cancer is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Service connection for headaches, including as secondary 
to tinnitus is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2006).

3.  A rating in excess of 40 percent for the veteran's 
bilateral hearing loss is not warranted. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, 4.86 (2006).

4.  A rating in excess of 10 percent for tinea pedis with 
bacterial infection is not warranted. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 
(Code) 7806 (2002), Code 7806 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in a June 2004 letter.  This letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and that he should submit 
any evidence in his possession pertaining to the claims.  He 
has had ample opportunity to respond and supplement the 
record.  In a March 2006 letter he was advised of the 
criteria governing disability ratings and effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond and 
to supplement the record after complete notice was given, and 
the claim was thereafter readjudicated.  See July 2006 
supplemental SOC (SSOC).  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required. See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), and VA and private 
treatment records.  The veteran was provided with multiple VA 
examinations.  He has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.

II.  Factual Background, Criteria, & Analysis

A.  Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Certain chronic diseases (including malignant 
tumors) may be service connected on a presumptive basis if 
manifested to a compensable degree within a specified period 
of time (one year for the diseases at issue herein) following 
discharge from service or onset of recognized incubation 
period. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability. Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)(without evidence of current 
disability there is no valid claim of service connection).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence; 
lay assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1. Prostate Cancer

Service medical records (SMR's), including a January 1966 
separation examination, are negative for any complaints, 
treatment, or diagnosis related to prostate cancer. 

Post service medical records included, December 2000 to 
October 2001 treatment records from Methodist Family Health 
Center that had an impression of prostate cancer pain.  
August 2001 to June 2002 treatment records from Texas 
Oncology indicated that the veteran was recently identified 
with metastatic prostate carcinoma.  The veteran was involved 
in a car accident earlier this year.  On routine examination, 
his primary care physician drew a PSA, performed a rectal 
examination, and found an enlarged prostate and a markedly 
elevated PSA.  A biopsy confirmed his poorly differentiated 
adenocarcinoma of the prostate.  January 2003 to May 2004 
from VA Northern Texas Healthcare System noted a history of 
being diagnosed with prostate cancer 11 years ago. 

On August 2004 VA examination, it was noted that the veteran 
was diagnosed with having prostate cancer in 2001 and was 
treated with external radiation, and subsequently with Lupron 
shots.  The impression was prostate cancer with generalized 
spread, status post radiation treatment and Lupron shot 
treatment ongoing with moderate containment of his malignant 
disease.  

Here, the evidence does not show that prostate cancer was 
manifested in service or in the first year following the 
veteran's separation from service.  Consequently, service 
connection for such disease on the basis that it became 
manifest in service, or on a presumptive basis (for chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that relates 
prostate cancer to the veteran's active service.  As noted 
above, the veteran's own opinion in this matter is not 
competent evidence.  And as also noted above, a lengthy time 
interval between service and the initial postservice 
manifestation of the claimed disability is evidence weighing 
against a finding of service connection.  The evidence 
indicates that the veteran was diagnosed with prostate cancer 
in 2001, approximately 35 years post service.  Although a 
September 2003 record from VA North Texas Health Care System 
included a history provided by the veteran of being diagnosed 
with prostate cancer 11 years ago, this is still 
approximately 26 years post service.  There is a 
preponderance of the evidence against this claim.  
Accordingly, it must be denied.

2.  Headaches, including as secondary to service-connected 
tinnitus

SMR's, including a January 1966 separation examination, are 
negative for any complaints, treatments, or diagnosis of a 
headache disorder.  

Post service medical records include a June 1971 treatment 
records from Massachusetts General Hospital that showed 
treatment for persisting aural fullness, tinnitus, loss of 
hearing and episodic frontal headache.  January 2003 to May 
2004 records from VA Northern Texas Healthcare System noted a 
history of chronic headaches and included an impression of 
tension headaches.  

On August 2004 VA examination, the veteran had complaints of 
headaches that were secondary to tinnitus.  He had complaints 
of two different types of headaches.  According to the 
veteran, the first type of headache was consistent with 
severe migraine headaches and the second type of headache was 
less severe and occurred daily.  These headaches have been in 
place for many years and have become progressively worse over 
the years.  The examiner found that based on the veteran's 
current history, it would appear that he had headaches that 
occurred on a daily basis.  The examiner indicated that there 
was no nexus between the veteran's current tinnitus and his 
current headaches.  The examiner opined that it was less 
likely than not that the veteran's current headaches were 
secondary to tinnitus.  It was noted that there was no c-file 
to review. 

In a January 2006 addendum, the VA examiner indicated that he 
reviewed the claims folder, including SMR's, and that his 
opinion remained that it is less likely than not that the 
veteran's current headaches were secondary to tinnitus.    

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has daily headaches.

The further two requirements that must be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected to which the disability claimed may be related.  
That requirement is met, as tinnitus is service connected.  
However, there is no medical evidence on file which provides 
a nexus between the daily headaches for which service 
connection is sought and the service connected tinnitus.  On 
August 2004 VA examination and in a January 2006 addendum, 
the examiner indicated that there was no nexus between the 
veteran's current tinnitus and his current headaches.  The 
examiner opined that it was less likely than not that the 
veteran's current headaches were secondary to tinnitus.  
There is no competent evidence to the contrary.  As a 
layperson, the veteran is not competent to establish 
causation by his own observations/opinion.  See Espiritu, 
supra.

There is a preponderance of the evidence against finding that 
the veteran's daily headaches were incurred or aggravated in 
service, or caused or aggravated by service-connected 
disability.  Accordingly, this claim must be denied.

B.  Increased Rating Claims  

Bilateral Hearing Loss

January 2003 to May 2004 records from VA Northern Texas 
Healthcare System included a hearing aid evaluation that 
showed that hearing was within normal limits in the low 
frequencies and sharply fell to a severe to mid-to-high 
frequency sensorineural hearing loss in both ears.  
Evaluation results and amplification options were discussed.  

On August 2004 VA official audiometry, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
75
85
85
    LEFT
5
5
70
85
85

The average right ear puretone threshold was 63 decibels, and 
speech discrimination was 88 percent.  The average left ear 
puretone threshold was 61 decibels, and speech discrimination 
was 88 percent.  

On November 2005 VA official audiometry, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
80
90
85
    LEFT
5
5
75
90
90

The average right ear puretone threshold was 66 decibels, and 
speech discrimination was 80 percent.  The average left ear 
puretone threshold was 65 decibels, and speech discrimination 
was 80 percent.  

On June 2006 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
80
85
85
    LEFT
5
10
80
92
80

The average right ear puretone threshold was 65 decibels, and 
speech discrimination was 76 percent.  The average left ear 
puretone threshold was 66 decibels, and speech discrimination 
was 72 percent.  

Here, the veteran's service-connected bilateral hearing loss 
is rated as 40 percent disabling under Diagnostic Code 6100 
effective from June 7, 1978. 38 C.F.R. §§ 4.85, 4.86.  A 40 
percent rating has been continued until the present time.  
This 40 percent disability evaluation is a protected rating 
as it has been in effect for more than 20 years.  In this 
regard, any disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud. See 38 C.F.R. § 
3.951(b) (2006).  

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. Id.  Ratings 
for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Official VA audiometry in August 2004 revealed that the 
average right ear puretone threshold was 63 decibels, and 
speech discrimination was 88 percent.  The average left ear 
puretone threshold was 61decibels, and speech discrimination 
was 88 percent.  On the official VA audiometry in November 
2005, the average right ear puretone threshold was 66 
decibels, and speech discrimination was 80 percent.  The 
average left ear puretone threshold was 65 decibels, and 
speech discrimination was 80 percent.  On the official VA 
audiometry in June 2006, the average right ear puretone 
threshold was 65 decibels, and speech discrimination was 76 
percent.  The average left ear puretone threshold was 66 
decibels, and speech discrimination was 72 percent.  

When the rating criteria are applied to the results of the 
official VA audiometries, they establish that the veteran had 
no worse than level IV hearing acuity in the right ear and no 
worse than level VI hearing acuity in the left each ear.  
Combining the hearing level designations for the two ears 
under Table VII results in a 20 percent rating under 
Diagnostic Code 6100.  However, an exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, has been shown.

Since the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment is shown, and the both the 
right and left ear hearing loss may be alternatively rated 
under Table VIA. See 38 C.F.R. § 4.86(b).  Under those 
criteria, the right and left ear each has level V hearing.  
As the hearing level determination under the Table VIA 
criteria is more favorable to the veteran regarding the right 
ear, it has been applied.  As the Table VI criteria is more 
is more favorable to the veteran regarding the left ear, it 
has been applied.  Combining the most favorable hearing level 
designations for the two ears (Level V for the right ear and 
Level VI in the left ear) under Table VII still results in a 
20 percent rating under Diagnostic Code 6100.

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a rating in excess of 20 percent is not 
warranted, but as noted the 40 percent has been in effect for 
more than twenty years and may not be reduced.

2.  Tinea Pedis with Bacterial Infection

On August 2004 VA examination, the veteran indicated that he 
used Tinactin on a daily basis and uses Lotrimin ointment at 
bedtime if his feet are worse.  He has been getting secondary 
infections in his feet intermittently for the last ten years.  
Physical examination revealed no peripheral edema, cyanosis, 
or clubbing.  The dorsalis pedis pulse was 1/4, posterior-
tibial 2/4 bilaterally.  The toenails of both feet were 
normal.  There was thickening of the skin, maceration, slight 
superficial ulceration between the toes of both feet.  There 
was no local heat or tenderness.  The effect of this on his 
daily activities is just that of local itching, burning, and 
some discomfort when he develops bumps on his feet.  The 
assessment was tinea infection of both feet, chronic.  There 
were minimal symptoms, no progression, and no current 
evidence of secondary bacterial infection.  

September 2004 VA examination report noted a history of 
trouble with tinea pedis that started when he was in service.  
He has had ongoing problems.  The impression was very mild 
tinea pedis, mostly in longitudinal arches, soles, left more 
than right; xerosis, dry skin, on the side of each foot at 
the sole; no current or recent infection; and no disability.  
It was noted that for the past three years or more, the 
veteran has not had serious symptoms.  Recent treatment 
consisted of occasional spray with over-the-counter Athlete's 
Foot spray.  Over three years ago, he was prescribed 
Lotrimin.  There has been no specific treatment in the last 
12 months.  The percentage of exposed skin was zero.  The 
percentage of entire body was 1%, with no scarring and no 
disfigurement.  There was no acne or chloracne.  

July to December 2005 treatment records from VA North Texas 
Health Care System showed that there was no pedal edema on 
examination.  

On June 2006 VA examination of the feet, physical examination 
revealed dry skin on the soles with mild calluses on the 
heels.  There was no onychomycosis of the toenails.  The 
interdigital areas showed no inflammation or scarring.  There 
was hyperpigmentation along the inner and outer border and in 
between the toes.  Mild scratch marks on the inner aspects of 
his feet and scaling was also present.  There was no 
scarring.  Percentage of exposed body involved is zero.  
Percentage of entire body involved is less than half percent.  
The impression was that there were no active dermatophytosis 
lesions seen; there was mild scaling and scratch marks seen 
secondary to itching; and there was xeroderma of the 
bilateral feet in an individual who had a recent history of 
diabetes mellitus.  

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities. 38 
U.S.C.A. § 1155 ; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Code 7806 criteria, a 10 percent rating requires 
dermatitis or eczema of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires dermatitis or eczema of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating requires dermatitis or 
eczema over more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Code 7806.

As the August 2004 and June 2006 VA examination reports 
indicated that the percentage of exposed body involved is 
zero and the percentage of entire body involved was 1% or 
less for tinea pedis, a higher (30 percent) rating on the 
basis of involvement of 20 to 40 percent of the entire body 
or of exposed areas obviously is not warranted.  Also, there 
was no evidence of a bacterial infection.  There was no 
evidence that he received systemic 
immunosuppressive/corticosteroid therapy for his tinea pedis.  
Since the criteria for a 30 percent rating are met, a rating 
in excess of 10 percent is not warranted.

There is a preponderance of evidence against this claim, 
hence, it must be denied. 

Extraschedular

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture of the tinea pedis and bilateral hearing 
loss is not so exceptional or unusual as to render 
impractical the application of the regular schedular criteria 
at any point during the appeal period.  For this reason, the 
Board finds no basis to refer this case for consideration of 
an extraschedular rating.


ORDER

Service connection for prostate cancer is denied. 

Service connection for headaches secondary to tinnitus is 
denied.

A rating in excess of 40 percent for a bilateral hearing 
disorder is denied. 

A rating in excess of 10 percent for tinea pedis with 
bacterial infection is denied. 





REMAND

It appears that pertinent medical records remain outstanding.  
The record shows that the veteran was provided a mental 
status compensation and pension examination in December 2005; 
however, the examination report has not been associated with 
the claims file.  As such record may have some bearing on the 
veteran's claim and is constructively of record, it must be 
secured.  VA treatment records that have been associated with 
the claims file noted that the veteran's psychiatric 
disorders have been deteriorating over the last year.  As 
more recent records may reflect the current status of the 
anxiety neurosis, such records should be secured.  Also, VA 
records indicated that the veteran was seeing a Dr. K., 
privately, for his psychiatric disorder(s) in which Dr. K.'s 
records should also be obtained.  Finally, the record shows 
that the veteran was recently hospitalized at Timberlawn for 
emotional problems.  Records surrounding the hospitalization 
have not been associated with the claims file.  

June 2006 VA examination noted that the c-file was reviewed.  
However, more recent VA treatment records that stated that 
the veteran's mental health was deteriorating over the last 
year and showed treatment for anxiety were not added to the 
claims file until after the examination was completed and it 
does not appear such records were reviewed.  Also, the VA 
examiner essentially indicated that the veteran's symptoms 
did not appear to be an exacerbation of anxiety neurosis.  
However treatment records from June 2006, indicated that the 
anxiety disorder was exacerbated.  As the June 2006 VA 
examiner's opinion appears to have been based on an 
incomplete record and in conflict with more recent treatment 
records, a new VA examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
anxiety disorder from June 2004 to the 
present, then obtain records of such 
treatment from all sources identified, 
specifically including, but not limited 
to, Timberlawn, Dr. K, and VA North Texas 
Health Care System (including December 
2005 VA examination report).

2.  The RO/AMC should arrange for a social 
and industrial survey to ascertain the 
effect the veteran's service-connected 
anxiety neurosis has on his daily 
functioning.  The RO/AMC should then 
arrange for the veteran to be afforded a 
VA psychiatric examination to ascertain 
the current severity of his anxiety 
neurosis associated with hearing loss.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All findings must be 
reported in detail.  The examiner must be 
furnished a copy of the current criteria 
for rating an anxiety disorder, and must 
comment as to the presence or absence of 
each symptom and findings required under 
the criteria for 30, 50, 70 and 100 
percent ratings, and the frequency and 
severity of each symptom and findings 
noted.  The psychiatrist should comment on 
the effect the anxiety neurosis associated 
with hearing loss has on the veteran's 
ability to participate in regular 
employment.  If the examiner cannot 
distinguish between the effects the 
veteran's anxiety neurosis has on his 
occupational and social functioning as 
opposed to the effects of any other co-
existing disability (ies) on his social 
and occupational functioning, it should be 
so stated for the record.  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO/AMC should then readjudicate 
the claim.  If the claim remains denied, 
an appropriate supplemental SOC should be 
issued, and the appellant should have the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


